Citation Nr: 1548290	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO. 08-10 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUE

Entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 for bilateral lower extremity paralysis, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran, who died in 2011, served on active duty from April 1968 to January 1970. The appellant is his surviving spouse. 

In January 2008, the RO denied the Veteran's claim of entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 for left and right lower extremity weakness and paralysis following May 2007 surgery at the Salt Lake City VA medical center (MC). The Veteran disagreed with that decision, and this appeal ensued. 

In April 2009, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision. 

In May 2009, the Board of Veterans' Appeals (Board) remanded the case for further development. Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued its denial of entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151. Thereafter, the case was returned to the Board for further appellate action.

After the Veteran's death, and in July 2012, the RO granted the appellant's motion to become the substitute claimant in the appeals that were pending at the time of the Veteran's death. She became the claimant for the purpose of obtaining accrued benefits. 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1000 (2015). 

In September 2012, the Board remanded the case for additional development. Following the requested development, the VA AMC confirmed and continued its denial of entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151. Thereafter, the case was returned to the Board for further appellate action.

In May 2013, the Board remanded the case so that the appellant could be scheduled for a video conference with a Veterans Law Judge from the Board. However, that hearing request was cancelled, and the case was returned to the Board. The appellant has not requested that the hearing be rescheduled; and, therefore, the Board will proceed as if she no longer desires a hearing. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

In April 2014, the appellant, through her representative, raised contentions to the effect that she was entitled to aid and attendance benefits and to VA dependency and indemnity compensation as a result of the Veteran's death. Those claims have not been certified to the Board on appeal nor have they been developed for appellate purposes. Therefore, the Board has no jurisdiction over those claims, and they will not be considered below. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2015). However, they are referred to the RO for appropriate action.


FINDINGS OF FACT

1. The Veteran appealed a January 2008 RO decision which had denied his claim of entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 for left and right lower extremity weakness and paralysis following surgery at the Salt Lake City VAMC in May 2007. 

2. The preponderance of the evidence of record shows that following surgery at the Salt Lake City VAMC in May 2007, the Veteran's lower extremity paralysis was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or due to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability as a result of May 2007 surgery at the Salt Lake City VAMC (for accrued benefits purposes) have not been met. 38 U.S.C.A. §§ 5103, 5103A, 1151, 5121 (West 2014); 38 C.F.R. §§ 3.159, 3.361, 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the appellant in the development of her claim of entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 for bilateral lower extremity paralysis, following the Veteran's May 2007 treatment at the Salt Lake City VAMC. After reviewing the record, the Board finds that the VA has met that duty.

In September 2007, the Veteran filed a claim of entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 for left and right lower extremity weakness and paralysis. After the claim was received, the RO advised the Veteran by letter of the elements attendant to claims for VA compensation pursuant to 38 U.S.C.A. § 1151. The RO informed the Veteran of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. Following the Veteran's death, the RO also informed the Veteran of the elements associated with a claim for accrued benefits. In addition, the Board notes that throughout the appeal, such as in the representative's response to the September 2015 response to the medical expert's opinion, the appellant and her representative have shown a good understanding of the elements associated with accrued benefits and VA compensation pursuant to 38 U.S.C.A. § 1151. The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006). 

The VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records, including post-service treatment records from the VA and private health care providers. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, records reflecting his post-service treatment by VA and non-VA health care providers, statements from the Veteran's family, the transcript of the Veteran's April 2009 hearing, the Veteran's Social Security records; and the report of an independent medical expert, A. F. S., M.D. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

The hearing transcript shows that the Veterans Law Judge explained the issues fully and suggested the submission of evidence that the Veteran may have overlooked and that would be advantageous to his position. See Bryant v. Shinseki, 23 Vet. App. 488 (2010). The conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2); and, therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing. See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)). 

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of her appeal. She has not identified any outstanding evidence which could support her claim; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication. Accordingly, the Board will proceed to the merits of the appeal.

The Applicable Law and Regulations

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims as noted by citations to "Vet. App.")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d), see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999), Gilbert v. Derwinski, 1 Vet.App. 49, 56, 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts. 

The appellant seeks VA compensation pursuant to 38 U.S.C.A. § 1151 for bilateral lower extremity paralysis, for accrued benefits purposes. Pursuant to 38 U.S.C.A. § 1151, VA compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service-connected. A disability or death is a qualifying additional disability if the disability or death was not the result of the veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment. 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability. Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, the VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2). 

Because a treating physician, expert, or other health care provider actually foresaw certain risks does not mean that a reasonable health care provider with primary care for the patient would have disclosed those risks. The standard is not actual foreseeability or possible foreseeability, but how a reasonable health care provider would behave if asked to perform a certain procedure on a veteran with the same characteristics as the veteran in a given case. Schertz v. Shinseki, 26 Vet. App. 362 (2013).

Generally, all patient care furnished by VA shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof. In order to give informed consent, the patient must have decision- making capacity and be able to communicate decisions concerning health care. 38 C.F.R. § 17.32(b) (2015). The informed consent process must be appropriately documented in the medical record. 38 C.F.R. § 17.32(d) (2015). Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32. Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. 38 C.F.R. § 3.361(d)(1).

Accrued benefits are periodic monetary benefits authorized under laws administered by the VA to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of such individual be paid to the individual's spouse. 38 U.S.C.A. § 5121(a)(2)(A); 38 C.F.R. § 3.1000.

Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Generally, the Board first determines whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 (2007). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) The layperson is reporting a contemporaneous medical diagnosis, or;

(3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

During the April 2009 hearing before the undersigned Veterans Law Judge, the Veteran and the appellant argued that the Veteran had additional disability as the result of surgery performed at the VA in May 2007. They alleged that the surgeon had nicked the nerves leading to his lower extremities, which, in turn, led to paralysis of the lower extremities. Therefore, they maintained that the Veteran was entitled to VA compensation pursuant to 38 U.S.C.A. § 1151. 

The Veteran and the appellant were competent to testify about what the Veteran experienced prior to, during, and after his surgery at the VA in May 2007. For example, the Veteran was competent to report that he experienced paralysis of his legs following that surgery. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). However, there is no evidence to suggest that either the Veteran or the appellant was competent by training or experience to diagnose any pathology causing that paralysis. The question of an etiologic relationship between an injury and the development of a chronic, residual disorder involves a medical issue. Thus, the question of etiology in this case may not be competently addressed by lay evidence. See Davidson, 581 F.3d at 1316. Moreover, the lay assertions have been investigated by competent medical evaluation and found not supportable. Jandreau, 492 F.3d at 1376-77 .

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67 (1997). In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995). The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others. Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998). The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings. The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993). In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran. Curry v. Brown, 7 Vet. App. 59 (1994). However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim. See Obert v. Brown, 5 Vet. App. 30 (1993).



In March 2004, the Veteran's treating physician, S. W. M., M.D., reported that the Veteran complained of exertional discomfort in his lower extremities and that he was limited to walking 1/2 block. Dr. M. found that the Veteran had severe arterial insufficiency in the left lower extremity and mild arterial insufficiency in the right lower extremity. 

In May 2004, the Veteran was admitted to St. Mark's Hospital in Salt Lake City. He was complaining of disabling claudication in both legs. An angiogram revealed left common iliac and external iliac occlusion with bifocal stenosis in the right iliac system. The Veteran underwent repair of an abdominal aortic aneurysm with a bilateral aortofemoral bypass. The surgery was performed by S. W. M., M.D., and the Veteran reportedly tolerated the procedure well. 

The evidence shows that approximately 8 months after his May 2004 aortofemoral bypass graft at St. Mark's Hospital, the Veteran could walk about a block without having to stop and rest due to pain and numbness. 

In August 2004, S. W. M., M.D. reported that the Veteran had had a very difficult recovery from surgery with persistent lower extremity discomfort which was likely neurogenic in nature. 

In November 2004, the Veteran was examined by the VA. He complained of abdominal pain under the incision site from his May 2004 surgery. He reported increasing pain and some left thigh numbness on the left lower extremity and some left thigh and calf cramping when walking extensively. Following his May 2004 surgery, the Veteran had reportedly had some increased function and reduced symptoms in his right lower extremity but complained of continued symptomatology in his left lower extremity. In addition, the Veteran reportedly had low back pain, status post L5-S1 disc surgery in the late 1990's. Following the examination and a review of the Veteran's records, the VA examiner found that the Veteran did have disabling lower extremity claudication prior to his May 2004 surgery. 

During VA outpatient treatment in January 2005, it was noted that the Veteran could walk about a block without having to stop and rest due to pain and numbness. 

During a January 2005 evaluation to establish VA care, the Veteran continued to complain of left leg cramping. On examination, his sensation strength, muscle tone, and bulk were normal, and his deep tendon reflexes were 1+ and equal. 

In November 2006, during VA radiologic studies, the Veteran reported numbness in his left groin and thigh. 

During VA outpatient treatment in March 2007, the Veteran complained of bilateral calf cramping with prolonged walking. He stated that he had to rest after walking approximately one block. The area of the aortofemoral bypass became infected, and in May 2007, the Veteran was admitted to the Salt Lake City VAMC. It was noted that he had never really recovered well from the May 2004 aortobifemoral graft. In May 2007, he underwent multiple surgeries.

On May 17, 2007, the Veteran underwent a two team approach for a neo aortoiliac system (NAIS) procedure with Team 1 performing the intraabdominal dissection and anastomoses, and Team 2 performing the vein harvest and groin anastomoses; Fogarty embolectomies of bilateral superficial femoral artery and profundus; and VACPAC closure of the abdomen. 

The operative procedure was described to the Veteran and his family in detail, including the risks, benefits, and alternatives. He understood the risks to be infection, bleeding, pseudoaneurysm, hematoma, need for reoperation, injury to the nerves, sexual dysfunction, renal insufficiency, renal failure, prolonged ventilatory support, distal emboli requiring embolectomies, arrhythmias, myocardial infarction, chronic leg swelling, and death. He understood the risks and wished to proceed. 

Following the procedure, the Veteran had a long stay in the intensive care unit, and EMG and nerve conduction studies revealed bilateral femoral neuropathies, most likely related to vascular compromise associated with the infected grafts. 

On May 19, 2007, the Veteran underwent an exploratory laparotomy, abdominal washout, and placement of Vac-Pac closure of the abdomen. 

On May 21, 2007, the Veteran underwent an exploratory laparotomy, irrigation and washout, and temporary abdominal closure with a Whitman patch. 

On May 29, 2007, the Veteran underwent an exploratory laparotomy, removal of the Whitman patch, lysis of adhesions, and primary closure of fascia with AlloDerm underlay. 

On June 15, 2007, the Veteran was seen in consultation with the VA Neurology Service. He reported his several year history of leg weakness, status post L5 discectomy for leg weakness in the late 1990's and status post aortofemoral bypass graft for leg weakness in 2004, secondary to occlusive arterial disease. He stated that his leg weakness had been progressive and was then worse than ever. 

During a June 15, 2007 consultation with the VA Physical Therapy Service, the Veteran reported that his legs had been extremely weak for many years, that he really hadn't walked in a few years, and that he used a wheelchair for mobility. 

During the Veteran's course in the hospital, EMG and nerve conduction studies showed bilateral femoral neuropathies. Following a June 20, 2007 consultation with the VA Neurology Service, it was noted that the Veteran had bilateral lower extremity weakness, worse on the left, and that it did not appear to be an acute event. The neurologist stated that the relatively longstanding weakness appeared to be worse postoperatively. 

On June 22, 2007, an EMG and nerve conduction studies revealed a profound bilateral injury to the proximal femoral nerve or the upper segments of the lumbosacral plexus that is likely due to ischemia in this vasculopath with extensive pelvic vascular injury, infection, and surgery. Sparing of the adductor magnus reportedly militated against radicular compression as the primary mechanism. 

On June 26, 2007, a dietician from the VA Physical Rehabilitation Service told the Veteran that he may have had a significant nerve injury prior to the surgery and that the surgeries may have made it worse. The Veteran suggested that he had never been told the risks of his surgeries.  

On June 28, 2007, the Veteran was discharged from the Salt Lake City VAMC. On his discharge summary, it was noted that his bilateral femoral neuropathies were most likely related to vascular compromise associated with his infected grafts. 

In October 2007, EMG and nerve conduction studies revealed profound previous denervation in the lower extremity muscles. The examiner stated that this could reflect a severe axonal polyneuropathy (such as associated with critical illness or acute motor and sensory axonal neuropathy (AMSAN)) or a combination of distal polyneuropathy and superimposed lumbosacral radiculopathy or plexopathy. It was indicated that the structural integrity of the proximal femoral, peroneal, and tibial nerves had been maintained. 

In November 2007, the Veteran stated that prior to his May 2007 surgery, he was able to walk into the hospital but that following the surgery, he was effectively paralyzed from the waist down. 

In March 2008, a VA physician, Board Certified in Physical Medicine and Rehabilitation and Pain Medicine, reported that the Veteran had sustained a profound injury to the lumbosacral plexus (the nerves supplying the muscles of both lower extremities). The VA physician also stated that the injury had occurred when the blood supply of the nerves was compromised. He noted that the 2004 aortobifemoral arterial vascular graft had been done to restore blood flow to the legs. He further noted that the Veteran's functional status continued to deteriorate and that he became paralyzed in both legs. 

In March 2009, the Veteran was granted Social Security disability benefits, primarily due to peripheral vascular disease and the residuals of a myocardial infarction. 

Testimony and statements from the Veteran's wife and children stated that the Veteran was no longer able to walk due to surgery he had had at the VA. His wife also stated that the surgery in 2004 had gone well without complications. She stated that the Veteran could walk, drive, and do some things on his own, for example, eat, shower, and go to the bathroom. She noted that after the surgery at the VA in May 2007, the Veteran's condition deteriorated and that his legs became paralyzed. She alleged that the doctors had said that the nerves leading to the legs had been nicked during the VA surgery, which led to additional disability.  

In September 2009, the Veteran was examined by the VA to determine whether he was housebound or in need and assistance of the aid of another person in order to perform his daily activities. During the examination, the Veteran was unable to get out of his wheelchair. There was marked atrophy of his lower extremities and claw deformities of the toes, compatible with longstanding nerve damage. The VA examiner opined that the Veteran was in need of aid and attendance. It was noted that he had sustained a profound injury to the lumbosacral plexus which had occurred when the blood supply to the nerves was compromised. 

Pursuant to a June 2015 request from the undersigned Veterans Law Judge, the Veteran's records was reviewed by an independent medical expert, A. F. S., M.D. The question for resolution was whether or not the Veteran's inability to walk or to independently perform the activities of daily living after his 2007 surgery was the result of the natural progress of his vascular disease or whether it was a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care or medical or surgical treatment. 

Following a detailed review of the record, Dr. S. noted that the Veteran was a relatively young man who had had his first surgery in 2004 and his second in 2007. Dr. S. also noted that the Veteran's father had died of coronary artery disease at age 60 and that the Veteran's severe vascular disease could have been inherited. Dr. S. stated that there was no question that the Veteran had lost the function of his bilateral femoral nerves, the cause of which was very difficult to determine. Dr. S. reported that certainly with the Veteran's severe vascular disease, he could have had impairment of the blood supply to the nerves. Dr. S. noted that during the Veteran second surgery, which was very long with a relatively large blood loss, he might have experienced ischemia to the vasa nervorum of his femoral nerves, causing them to lose function. 

Dr. S. reported extensive review of both the 2004 and 2007 operative notes and could not find anywhere in those notes that he could state that the femoral nerve was injured by the surgeon or that surgeons did not take great care to do the right procedure. Dr. S. found that both procedures were done very well and followed the protocol of the individual cases. Dr. S. noted that surgery had been indicated in an effort to the Veteran's circulation and save his legs. Dr. S. concluded that the Veteran's problem was most likely caused by his severe vascular disease and not by an injury done by the surgeons. 


After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim. Accordingly, the appeal will be denied. 

The threshold question is whether the Veteran had additional disability following his surgery at the VA in May 2007. The evidence shows that prior to his aortofemoral bypass graft in May 2004, the Veteran was experiencing pain, numbness, and cramping in his legs due to severe arterial insufficiency in the left lower extremity and mild arterial insufficiency in the right lower extremity. The Veteran's wife reported that the 2004 surgery had gone well without complications. She stated that the Veteran could walk, drive, and do some things on his own. However, the probative evidence following that surgery, shows that he continued to have problems in his legs. 

The Veteran's surgeon, S. V. M., M.D., indicated that the Veteran had had a very difficult recovery from surgery with persistent lower extremity discomfort which was likely neurogenic in nature. His leg problems were manifested, primarily, by pain, cramping, and numbness. Those problems essentially continued until March 2007, when it was noted that area of the aortofemoral bypass had become infected. 
In May 2007, the Veteran was admitted to the Salt Lake City VAMC. It was reiterated that he had never really recovered well from the May 2004 aortobifemoral graft, and he underwent an NAIS procedure for the treatment of the infected aortic graft. 

Prior to surgery, the operative procedure was described to the Veteran and his family in detail, including the risks, benefits, and alternatives. He understood the risks to be infection, bleeding, pseudoaneurysm, hematoma, need for reoperation, injury to the nerves, sexual dysfunction, renal insufficiency, renal failure, prolonged ventilatory support, distal emboli requiring embolectomies, arrhythmias, myocardial infarction, chronic leg swelling, and death. He understood the risks and wished to proceed. The appellant does not argue, and the evidence does not show, that the Veteran did not have decision- making capacity or an inability able to communicate decisions concerning his health care. Therefore the Board concludes that the VA health care providers substantially complied with the informed consent process. 

Following the May 17. 2007 surgery, the Veteran had a long stay in the intensive care unit, and EMG and nerve conduction studies revealed bilateral femoral neuropathies, most likely related to vascular compromise associated with the infected grafts. Despite the surgery, the Veteran's functional status continued to deteriorate, and he became paralyzed in both legs. The salient question then was whether his inability to walk was the result of his surgery or the natural progress of his vascular disease. 

Pursuant to a request from the VA, an independent medical expert reviewed the record and stated that it was very difficult to determine the cause of the loss of function of the Veteran's bilateral femoral nerves. However, the independent medical expert clearly found that it was the result of impaired blood supply to the nerves due to the Veteran's vascular disease or ischemia to the vasa nervorum of the femoral nerves, causing them to lose function. 

Although the Veteran and his wife alleged that a VA physician had told them the Veteran's nerves had been nicked during his May 2007 surgery, there is no  evidence to support such a finding. An EMG and nerve conduction studies in October 2007 showed that the structural integrity of the proximal femoral, peroneal, and tibial nerves had been maintained, and the independent medical expert could not find anywhere in the surgical notes from 2004 or 2007 that the femoral nerve had been injured. The independent medical expert found nothing to suggest that the surgeons did not take great care to do the right procedure. Instead, he specifically found that both procedures were done "very well" and followed the protocol of the individual cases. Therefore, he concluded that the Veteran's paralysis was most likely caused by his severe vascular disease and not by an injury done by the surgeons. 
With respect to whether the additional disability was an event not reasonably foreseeable, aside from the appellant's non-expert opinion, there is no probative indication that the Veteran's lower extremity paralysis was not reasonably foreseeable. As explained previously, the standard is not actual foreseeability or possible foreseeability, but, rather whether a reasonable health care provider would have disclosed the risk. Schertz. 

The independent medical expert opinion that the risk was reasonably foreseeable is in accord with the standard as to whether a reasonable health care provider would have disclosed the risk. The independent medical expert noted that the procedure and risks were explained to the Veteran prior to his surgery and specifically explained that injury to the nerves was reasonably foreseeable. The expert's opinion is considered to be of significant probative weight as it was definitive, based upon a review of the Veteran's claims file, and supported by rationale as to why the event was reasonably foreseeable. Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.) Thus, the Board finds that the Veteran's additional disability was reasonably foreseeable.

In sum, the preponderance of the evidence is against a finding that the Veteran's lower extremity paralysis was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or due to an event not reasonably foreseeable. Therefore, he does not meet the criteria for VA compensation pursuant to 38 U.S.C.A. § 1151. Accordingly, VA compensation is not warranted for accrued benefits purposes, and the appeal is denied. 

In arriving at this decision, the Board has considered the doctrine of reasonable doubt. However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the preponderance of the evidence is against the appellant's claim. Therefore, the doctrine of reasonable doubt is not applicable. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 


ORDER

Entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 is denied for bilateral lower extremity paralysis, for accrued benefits purposes.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


